DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 21-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected semiconductor device, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/26/2021.
Applicant's election with traverse of a polymer (claims 11-18 and 26) in the reply filed on 1/26/2021 is acknowledged.  The traversal is on the ground(s) that the semi-conductor device of Group II (claims 21-24) is limited by the polymer features of claim 11.  This is not found persuasive because a semiconductor device can use a different polymer and the polymer can be applied as a coating composition.
Applicant election of the following structure:

    PNG
    media_image1.png
    138
    354
    media_image1.png
    Greyscale

Is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In dependent claim 18:
The following structure

    PNG
    media_image2.png
    140
    270
    media_image2.png
    Greyscale

contradicts the language of independent claim 11. 
In particular, Ar1 and Ar1’  of formula (I) represent thiophene group. In this case “a” and “d” should not be zero.  (see the following limitation of claim 11: “with the proviso that, if Ar and Ar" are a group of thiophenes, "a" and "d" are not 0”). However, in the formula above Ar is thiophene and a=0.
The corresponding correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 11-18 and 25-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Heim et al (WO 2005049695), cited in IDS.
Heim teaches the following polymer:

    PNG
    media_image3.png
    217
    271
    media_image3.png
    Greyscale

(see claim 1), where Ar1and Ar2 can be equal to 

    PNG
    media_image4.png
    65
    171
    media_image4.png
    Greyscale

(see claim 2).
and R1 and R2 are equal to 1-25C alkyl, allyl, cycloalkyl, or 1-8C alkoxy that can be substituted with 1-4C alkyl, halo, haloalkenyl, etc. (meeting the limitations of claims 12, 15 and 16).
In reference to claims 13-14, Heim teaches a copolymer of the claimed structure (see 24:10-15) and ratios (see 24:5).
Note that Heim’s polymer has identical structure to the claimed formula of claim 18 (see ninth formula of the claim above).
In reference to claim 25, Heim teaches the corresponding DPP monomers (see 23:15).

Regarding claim 26, Heim teaches that dibromide of the following formula 

    PNG
    media_image5.png
    179
    213
    media_image5.png
    Greyscale



reacted with an equimolar amount of a diboronic acid or 
diboronate corresponding to formula 
 
    PNG
    media_image6.png
    39
    105
    media_image6.png
    Greyscale

wherein X11 is independently in each occurrence --B(OH) 2, --B(OY1) 2 or 

    PNG
    media_image7.png
    44
    95
    media_image7.png
    Greyscale

 
wherein Y1 is independently in each occurrence a C1-C10 alkyl group, etc. and Y2 is independently in each occurrence a C2-C10 alkylene group, etc.
The reaction takes place under the catalytic action of Pd and triphenylphosphine (see 32:5).  




Double Patenting

4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 7939818, identical to WO 2005049695, cited in the Rejection above. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 7939818 claims Diketopyrrolopyrrole polymer comprising a repeating unit of formula (I) (see Rejection above), where Ar1 and Ar2 equal to bithiophene (see claim 2) and R1 and R2 are equal to 1-25C alkyl, allyl, cycloalkyl, or 1-8C alkoxy that can be substituted with 1-4C alkyl, halo, haloalkenyl, etc.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765